DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-14 as submitted on 12/2/20 were examined.

Information Disclosure Statement
	The IDS submitted on 2/4/21 was considered.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: As per claim 1, the claim is allowed over the prior art as the prior art does not teach “…regarding at least a portion of the multiple ACL rules, each ACL rule comprises at least a comparison field, a control field, and a logical operation field, the comparison field comprises comparison information of a communication protocol, the control field indicates whether said each ACL rule needs to be combined with a next ACL rule, and the logic operation field indicates a logical operation used when said each ACL rule needs to be combined with the next ACL rule”.  Claim 8 is allowed for similar reasons.  The remaining claims are allowed due to dependency on either claim 1 or 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PONNOREAY PICH/Primary Examiner, Art Unit 2495